Title: To George Washington from Edmund Randolph, 26 November 1789
From: Randolph, Edmund
To: Washington, George


          
            Dear Sir
            Richmond Novr 26. 1789.
          
          Since my last, written about five days ago, the committee of the whole house have been engaged in the amendments from congress. Mr Henry’s motion, introduced about three weeks past, for postponing the consideration of them, was negatived by a great majority. The first ten were easily agreed to. The eleventh and twelfth were rejected 64 against 58. I confess, that I see no propriety in adopting the two last. But I trust that the refusal to ratify will open the road to such an expression of federalism, as will efface the violence of the last year, and the intemperance of the inclosed letter, printed by the enemies to the constitution, without authority. However our final measures will depend on our strength, which is not yet ascertained.
          I shall set off on the 15th of January, as I took the liberty of informing you in my last. I am dear sir yr obliged & affectionate friend
          
            Edm: Randolph.
          
        